In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2509 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

JOHN THOMAS, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 14 CR 216‐1 — James B. Zagel, Judge. 
                     ____________________ 

 SUBMITTED OCTOBER 27, 2016 — DECIDED NOVEMBER 3, 2016 
                ____________________ 

   Before POSNER, FLAUM, and RIPPLE, Circuit Judges. 
    POSNER,  Circuit  Judge.  The  defendant  pleaded  guilty  to 
committing  wire  fraud,  in  violation  of  18  U.S.C.  § 1343,  by 
submitting  fraudulent  invoices  to  an  Illinois  town 
(Riverdale),  which  reimbursed  him  for  $374,000  claimed  in 
the  invoices  but  not  owed  him  by  the  town.  The  district 
judge  sentenced  him  to  60  months  in  prison  to  be  followed 
by  36  months  of  supervised  release.  The  appeal  challenges 
the conditions of supervised release and not the prison sen‐
2                                                      No. 15‐2509 


tence, but asks us to order a full resentencing of the defend‐
ant. 
    Apart  from  certain  mandatory  conditions  of  supervised 
release,  which  are  not  challenged,  the  judge  at  the  sentenc‐
ing  hearing  imposed  (and  we  quote)  the  following  “discre‐
tionary conditions of supervised release, most of which have 
to  do  with  restitution  and  money  and  seeking  work,  these 
are number 1; number 2; number 4; number 6 and number 7; 
number  8;  number  9;  number  14;  number  15;  number  16 
which  includes  virtually  every  place  where  a  probation  of‐
ficer could visit the defendant at a reasonable time. 17, noti‐
fying of change in residence. 18, notifying a probation officer 
promptly  within  72  hours  of  arrest  or  questioned  by  a  law 
enforcement officer.” 
     The  judge  also  imposed  (again  we  are  quoting)  “certain 
special  conditions  [of  supervised  release]  which  is  another 
list.  Under  special  condition  number  3,  which  requires 
community service, if there is unemployment for the first 60 
days  on  supervision.  Number  5,  restricting  credit  charges. 
Number  7  is  giving  the  probation  officer  information  as  to 
financial information. Notifying the court, number 7, notify‐
ing the court in any material change in defendant’s circum‐
stances. This is number 10 under special, he will have to con‐
tribute an amount thatʹs at least 10 percent of his net month‐
ly income to the extent that other financial obligations have 
not  been  met.  And he  may  not  enter  into  any  agreement  to 
act  as  an  informer  or  a  special  agent  of  a  law  enforcement 
agency without the permission of the Court.” 
   The  number  references  are  to  the  written  judgment  (no 
number, however, was given for the last condition of super‐
vised release that the judge imposed). A sentencing judge is 
No. 15‐2509                                                          3 


required to give reasons for the conditions that he imposes; 
that was not done. The judge should also read the conditions 
of  supervised  release  to  the  defendant,  United  States  v. 
Kappes, 782 F.3d 828, 862 (7th Cir. 2015); United States v. John‐
son, 765 F.3d 702, 710–11 (7th Cir. 2014), along with the rest 
of the sentence; that was not done either, and the judge did 
not explain the omission. It’s true that United States v. Bloch, 
825  F.3d  862  (7th  Cir.  2016),  holds  that  a  judge  may  during 
sentencing  state  that  he’s  incorporating  by  reference  super‐
vised‐release  conditions  listed  in  his  written  notice  of  pro‐
posed  conditions,  but  only  if  the  defendant  has  had  an  op‐
portunity to review the proposed conditions before sentenc‐
ing and there is no conflict either between the conditions in 
the written notice and the conditions actually imposed in the 
written judgment or between the conditions stated orally by 
the judge at the sentencing hearing and those in the written 
judgment. Id.  at 872–73,  citing  United States  v. Kappes, supra, 
782 F.3d at 862. 
    In  the  present  case  the  written  notice  was  prepared  by 
the  probation  office,  but  the  judge  imposed  a  condition—
that  the  defendant  “participate,  at  the  direction  of  a  proba‐
tion officer, in a substance abuse treatment program, which 
may include urine testing up to a maximum of 104 tests per 
year”  that  was  not  in  the  written  notice.  Furthermore,  the 
judge imposed special condition 7 twice, the first time incor‐
rectly, saying that “Number 7 is giving the probation officer 
information as to financial information.” No, that is Number 
6 in the written judgment, so there is a discrepancy between 
oral and written, in violation of Bloch and Kappes. 
   And finally the judge gave no reason, as he was also re‐
quired to do, see 18 U.S.C. § 3553(c); United States v. Kappes, 
4                                                          No. 15‐2509 


supra,  782  F.3d  at  845–46,  for  the  term  of  supervised  re‐
lease—36 months—that he was imposing. 
    The  errors  we’ve  enumerated  were  serious.  The  govern‐
ment  joins  the  defendant  in  asking  us  to  reverse  the  judg‐
ment with instructions for a full resentencing. See, e.g., Unit‐
ed  States  v.  Harper,  805  F.3d  818,  822  (7th  Cir.  2015);  United 
States v. Downs, 784 F.3d 1180, 1182 (7th Cir. 2015).  
    The  judgment  is  reversed  and  the  case  remanded  with 
instructions for a full resentencing of the defendant.